               Case 1:21-cv-00717-LY Document 14 Filed 08/25/21 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTFI.CT OF TEXAS
                                       AUSTIN DIVISION
                                                                         ...........................
E.T., et al.

..vs-                                                               Case No          1   21-cv-00717-LY

Abbott, et al.



                                                 [II   ti *tl

           E IT REMEMBERED on this the                          day of                              20       there

was presented to the Court the               Motion      for Admission          Pro Hac            Vice   filed by

        Dustin Wade Rynders           ("Applicant"), counsel for                      Plaintiffs              and

 the Court, having reviewed the motion, enters the following order:

          IT IS ORDERED that the Motion for Admission Pro Hàc            V/ce   is   GRANTED, and Applicant

 may appear on behalf of                  Plaintiffs                 in the above case.

          IT IS FURTHER ORDERED that Applicant, if App .licant has not already done so, shall.

 in compliance with Local Court Rule AT-1(f)(2), immediately tender the amount of $100.00,

 made payable to: Clerk, U.S. District Court.

          IT   is   FURTlIER ORDERED that Applicant, pursuant to the Administrative Policies and

 Procedures for Electronic Filing in Civil and Criminal cases in the Western. .District of Texas, shall

 register as a filing user within 10 days of the date of this Order.

          IT is FINALLY ORDERED that Applicant's Pro Hac             Vice   status shall not become effective

 until Applicant has complied with all provisions of this Order.

          SIGNED this the               day of                                   20
